DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Paris et al. (US 2019/0321921).
Re Claim 17, Paris et al. disclose a substrate (100) comprising: a body comprising: a first surface and a second surface (i.e., the substrate has upper surface 104 and bottom surface, see Abstract) ; wherein the first surface (104)  (i.e., upper surface)  is opposite the second surface (i.e., bottom surface) (see Fig. 13A); a modified region (140A 140B) disposed between the first and second surfaces (see Figs. 13A and 13B), the modified region comprising: a freeform shape ( i.e., irregular or uneven shapes, hourglass shape, see Figs. 13A and Paragraph [0134]); a cross section comprising an elliptical cross section (see Paragraph [0134]); and broken chemical bonds induced by a quasi-non-diffracting beam (see Paragraph [0133]), wherein the modified region is configured to be etched (see Figs. 13A-13B and related text in Page 8, Paragraph [0133] – Page 9, Paragraph [0134).  

Re Claim 19, as applied to claim 17 above, Paris et al. disclose all the claimed limitations including crystalline quartz, fused silica, crown glass, borosilicate glass, soda lime glass, and/or phosphate glass, fluoride crystal, silicon crystal, sapphire, glass ceramics, transparent ceramics, polymers, or plastics (see Paragraph [0094]) .  
Re Claim 20, as applied to claim 17 above, Paris et al. disclose all the claimed limitations including semiconductor material (i.e. such as  sapphire, silicon, gallium arsenide, glass-ceramic, or silicon materials or combinations thereof , are semiconductor materials, see Paragraph [0094]).
Allowable Subject Matter
Claims 1-16 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “partially blocking the beam upstream of the focal volume to adjust an axial symmetry of the freeform energy distribution with respect to an optical axis of the beam using an adjustable blocking element; and/or spatially modulating a phase of the beam upstream of the focal volume to adjust a geometry of the freeform energy distribution using a phase mask, wherein the freeform energy distribution has energy sufficient to induce multi-photon absorption in a region of the object that is co-located with the focal volume and the induced multi-photon absorption produces the defect,” as recited in claim 1.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Gollier et al. (US 2017/0189991) also disclose similar inventive subject matter.
Correspondence
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
September 19, 2021